ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendments
1)	Acknowledgment is made of Applicant’s preliminary amendments filed 07/21/20 and 04/20/20. 
Election
2)	Acknowledgment is made of Applicants’ election filed 07/25/22 in response to the written lack of unity and the species election requirement mailed 05/25/22.  Applicants have elected, invention I and the SEQ ID NO: 5 amino acid species and the IL-10 therapeutic protein species within the elected invention. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P § 818.03(a)).
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative K. Blake Chancellor. See the Interview Summary. 
Claims 2, 12, 14, 15, 16, 20, 24 and 26 are canceled.
Claims 1 and 3 are amended as set forth below:
--Claim 1 (Currently amended). An artificial signal peptide comprising an amino acid sequence that has at least [[90%]] 95% sequence identity to an amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 5, SEQ ID NO: 11, and SEQ ID NO: 7.--
--Claim 3 (Currently amended). The artificial signal peptide of claim 1 [[2]], wherein the amino acid sequence has at least 98% sequence identity to an amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 5, SEQ ID NO: 11, and SEQ ID NO: 7.--
Status of Claims
4)	Claims 5, 7, 12, 14, 16 and 20 have been amended via the preliminary amendment filed 07/21/20.
	Claims 13, 17-19, 21-23, 25 and 27-32 have been canceled via the preliminary amendment filed 07/21/20.
	New claims 33 and 34 have been added via the preliminary amendment filed 07/21/20.
	Claims 12, 14-16, 20, 24 and 26 are withdrawn from consideration as being directed to a non-elected invention or species. See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
 	The examination has been extended to the previously withdrawn amino acid sequence species of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 7, and SEQ ID NO: 11; and the therapeutic protein species of antibody specific to a viral antigen, antibody specific to a microbial antigen, GLP1 endocrine hormone species, and hBD1 antimicrobial peptide. 
	Claims 2, 12, 14-16, 20, 24 and 26 are canceled via the Examiner’s amendment.
	Claims 1, 3-11, 33 and 34 are pending and are under examination.  
Information Disclosure Statements
5)	Acknowledgment is made of Applicant’s Information Disclosure Statements filed 07/21/20, 07/25/22, 07/21/20 and 07/25/22.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Priority
6)	The instant AIA  application filed 04/20/20 is the national stage 371 application of PCT/US2018/056610 filed 10/19/2018 and claims the benefit of the U.S. provisional applications 62/575,350 filed 10/20/2017, 62/584,367 filed 10/20/2017, 62/676,203 filed 05/24/2018, and 62/691,553 filed 06/28/2018.  
Reasons for Allowance
7)	The following is an examiner's statement of reasons for allowance:  
The artificial secretion signal peptides as claimed in instant claims are free of prior art.  The claims satisfy the provisions of 35 U.S.C § 112(a) and 35 U.S.C § 112(b). The claimed  artificial secretion signal peptides are defined in the as-filed specification as secretion signal peptides that do not occur in nature. Said non-naturally occurring artificial secretion signal peptides are demonstrated to have the functional capacity to outperform the highest-yield naturally occurring signal peptide sequences. The claims are subject matter eligible.  
Conclusion
8)	Claims 1, 3-11, 33 and 34 are allowed. Claims 33 and 34 are now renumbered as claims 11 and 12 respectively.
Correspondence
9)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
11)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


August, 2022